                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 19-20-BLG-SPW

                   Plaintiff,
                                                ORDER
vs.

ZACHARY BENEDICT LEE,

                   Defendant.

      Defendant has filed a motion to vacate the detention hearing. (Doc. 18.)

Accordingly, IT IS ORDERED that the detention hearing presently set for April

22, 2019, at 9:00 a.m. is VACATED.

      DATED this 18th day of April, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
